DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 12/07/2020 is acknowledged and has been accepted by the Examiner.  The Applicant has cancelled claims 8 and 13-16 in response to the Office action mailed on 11/29/2019. Claims 1-7, 9-12 and 17 are pending in the application and have been examined.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Howard M. Gitten on 11 August 2022.

The application has been amended as follows: 
In claim 1, line 4, “a” between “along” and “outer” has been deleted and --an-- has been inserted therein.
In claim 7, line 5, --of-- has been inserted after “diameter” (to read diameter of the outer edge …; lines 5-6).
Drawings
The drawings filed on 12/07/2020 have been accepted by the Examiner for examination purposes.

Allowable Subject Matter
Claims 1-7, 9-12 and 17 are allowable.
Claim 1 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious a system for inspecting a container having a top surface using light reflections and positional data, the system comprising: a radiation source that projects radiation onto the top surface and radiates along an outer edge of the container; a sensor configured to collect radiation reflected from the container using positional data; and a processor connected to the sensor and configured to calculate a circular overlay to fit a largest diameter represented by an outer edge of the container and to create employing topographical information read around the circular overlay, a reference plane of the top surface of the container, to read the positional data within a central area of the top surface and to calculate a height within the central area relative to the reference plane using positional data, in combination with the rest of the limitations of claim 1.
Claims 2-6 are allowable because they are dependent on claim 1 or an intermediate claim.

Claim 7 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious a method for inspecting a container having a container surface, the method comprising: collecting one or more images of the container surface top; creating a topographical information of the top of the container surface by reading topographical information around a circular overlay calculated to fit a largest diameter the outer edge of the container; creating a reference plane representing the container surface top using the topographical information; measuring a height from the plane at a spot on the container surface from the reference plane using the positional data; and detecting a defect in the container by comparing the height to profile, in combination with the rest of the limitations of claim 7.

Claims 9-12 and 17 are allowable because they are dependent on claim 7 or an intermediate claim.

Fedor (U. S. Patent 5,592,286) is the closest prior art to the Applicant’s claimed invention.  However, Fedor does not teach of a processor connected to the sensor and configured to calculate a circular overlay to fit a largest diameter represented by an outer edge of the container and to create employing topographical information read around the circular overlay, a reference plane of the top surface of the container, to read the positional data within a central area of the top surface and to calculate a height within the central area relative to the reference plane using positional data, among other features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886